DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 11/13/2020
Claims 1, 2, 3, 9, and 17 are amended.
No Claims Cancelled.
Claims 1 – 20 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2020 has been entered.


Response to Arguments
1.  The Applicant argues that independent claims 1, 9, 17 have been amended to recite: “… and the sensor data log is transmitted as part of a basic safety message…” and that this limitation is not disclosed by the art of record.

In response the argument is persuasive. The previous rejection under 35 USC 103 is withdrawn. A search of the specification identified paragraph 55 which discloses: “the embodiments described herein may use wirelessly transmit sensor data logs via a wireless message such as DSRC message or a Basic Safety 

Further; a consortium of Ford, GM, Honda, Mercedes, and Toyota in December of 2006 initiated a three year collaborative testbed in which DSRC communication for improved autonomous vehicle-based safety systems was evaluated. See Vehicle Safety Communication- Applications: System Design & Objective Testing Results 2011-01-0575 dated 4/12/2011. The consortium conducted experiments with Basic Safety Messages with vehicle-autonomous sensors and vehicle interoperability for V2V.

Therefore; the Examiner finds that it would have been obvious to one of ordinary skill in the art to have “and the sensor data log is transmitted as part of a basic safety message” because (1) this part of the SAE J2735 standard which the National Highway Traffic Safety Administration under 49 CFR Part 571 proposed to make a Federal Motor Vehicle Safety Standard (FMVSS) and had previously been put into practice by companies such as Ford, GM, Honda, Mercedes, and Toyota in the context of autonomous vehicles.

See the body of the Office action below for a new grounds of rejection necessitated by the Applicant’s amendment.

2. The Applicant argues that claim 2 has been amended to recite “wherein the temporal map is simulated environment that is generated using an interpolation technique” and that this is not disclosed by the art of record.

The argument is persuasive; however, a search of the prior art found  J. Levinson, M. Montemerlo, and S. Thrun, “Map-Based Precision Vehicle Localization in Urban Environments,” in Robotics Science and Systems, 2007 which clearly teaches the claim limitations on page 4 section F paragraph 2: “…. when rendering a map…smoothly interpolated polygons whose vertices are based on the distance and intensities returned by the three lasers as the robot traverses its trajectory…” The robot is an autonomous vehicle (abstract: “… urban navigation application (e.g., autonomous navigation… systems)…”; page 1: “… an autonomous robot to stay in a lane… 2004 DARPA Grand Challenge…. LIDAR sensor to localize relative to this map…”). 

Therefore while the previous rejection under 35 USC 103 is withdrawn a new grounds of rejection is presented in the body of the Office action below.

3. Claim 3 has been amended to recite: “wherein the sensor data log describes a position of different objects within a real-world roadway environment that includes the autonomous vehicle over a series of times and confidents of friction describing the different objects within the real-world roadway environment over time”

A search of the prior art found SMITH_2011 (Investigation of the Implementation of a Probe-Vehicle Based Pavement Roughness Estimation System prepared by University of Virginia dated August 2011) 

Therefore; while the prior art of record does not explicitly teach the amended claim limitation; the Examiner finds that it is not non-obvious. The prior rejection under 35 USC 103 is withdrawn; however, a new rejection is presented in the body of the Office action below.


End Response to Arguments


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

(1). Claims 1, 4, 5, 7, 9, 10, 11, 12, 13, 15, 17, 18, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alberi_2008 (A proposed Standardized Testing Procedure for Autonomous Ground Vehicles, Virginia Polytechnic Institute and State University, April 29, 2008) in view of Pakdeetrakulwong_2014 (Recommendation Systems for Software Engineering: A survey from software development life cycle phase perspective, December 2014) in view of Atsmon (Pub. No.: US 2019/0228571 A1, provisional application 62/384,733 and 62/355,368 dated 2016) in view of Ratnasingam_2017 (US 9,672,734) and CFR_2016 (The Federal Register / Vol. 82, No. 8/Thursday, January 12, 2017/Proposed Rules from the Department of Transportation)

Claim 1. Alberi_2008 “A method for improving a performance of a set of Advanced Driver Assistance Systems (“ADAS systems”) included in a vehicle design for an autonomous vehicle, the method comprising:  providing the temporal map data, vehicle model data and ADAS model data inputs to a simulation application, 

executing, , the simulation application based on the inputs to provide a set of simulations which are configured to test one or more variations for the set of ADAS systems included in the vehicle design for the autonomous vehicle in one or more driving scenarios which are described by the sensor data log, 

and analyzing,  operation of the different variations for the set of ADAS systems in the set of simulations to , review data that  describes one or more areas for improving the operation of the set of ADAS systems included in the vehicle design for the autonomous vehicle; (Figure 2.2, 4.2, 5.1 page 23 section 5.5: “… it could play back data recorded in real life test runs… replaying a log file…”; page 24: “… Figure 5.3 shows standord’s simulator replaying data from the Urban Challenge final event…”; page 25: “… CarOLO used their simulator to test new software implementations before adding them to the vehicle… different versions of code could be run from the same starting point, running the same mission file, in order to compare performance… simulation was used to test hazardous behaviors before real world tests, and to play back recorded data. Tartan’s simulator also had the ability to add virtual obstacles to a real world environment…”; page 40: “… it was difficult to spot problems in the software in real time during testing, but the simulator provided the team with a  tool for replaying real world tests to view the data. In playback model, the simulator displayed Odin’s vehicle model… virtual obstacles were replaced with data obtained from the vehicle’s sensors…”; page 50: “… a simulated vehicle model should all be implemented in simulation…” Page 50: “… software changes can be tested in the simulator first to validate a minimal level of operation…”).

Alberi_2008 does not explicitly teach “by a processor” nor “realistic” nor “by the processor” nor “automatically generate, without an input to do so” nor “quantitatively” nor “interface that displays the review data” nor “converting a sensor data log generated by the autonomous vehicle into a temporal map, wherein the temporal map is modified with external data describing a geometry of a real-world roadway” nor “and the sensor data log is transmitted as part of a basic safety message;”

Pakdeetrakulwong_2014; however, teaches “automatically generate, without an input to do so” and “quantitatively” and “user interface that displays the review data” (page 1: “recommendation systems for software engineering (RSSEs) are software tools introduced specifically to help software 

Alberi_2008 and Pakdeetrakulwong_2014 are analogous art because they are from the same field of endeavor called software. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Alberi_2008 and Pakdeetrakulwong_2014. The rationale for doing so would have been that Alberi_2008 teaches to improve software and Pakdeetrakulwong_2014 teaches that recommender systems are techniques or software tools that can reduce information overload for users by suggesting items, contents or services.” Therefore it would have been obvious to combine Alberi_2008 and Pakdeetrakulwong_2014 for the benefit of supporting software developers in making decisions to obtain the invention as specified in the claims.

Alberi_2008 and Pakdeetrakulwong_2014 does not explicitly teach “by a processor” nor “realistic” nor “by the processor” nor “converting a sensor data log generated by the autonomous vehicle into a temporal map, wherein the temporal map is modified with external data describing a geometry of a real-world roadway” nor “and the sensor data log is transmitted as part of a basic safety message;”

Atsom; however, teaches “by a processor” (par 71: “… methods and/or systems as described herein are performed by a data processor, such as a computing platform for executing a plurality of instructions…”) and “realistic” (par 68: “improve the simulation created using the virtual realistic model…”).

Alberi_2008 and Pakdeetrakulwong_2014 and Atsom are analogous art because they are from the same field of endeavor called software. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Alberi_2008 and Atsom. The rationale for doing so would have been that Alberi_2008 teaches to have a simulation and Atsom teaches to improve a simulation with realistic models. Therefore it would have been obvious to combine Alberi_2008 and Atsom for the benefit of a more realistic simulation to obtain the invention as specified in the claims.

Alberi_2008 and Pakdeetrakulwong_2014 and Atsom  does not explicitly teach “converting a sensor data log generated by the autonomous vehicle into a temporal map, wherein the temporal map is modified with external data describing a geometry of a real-world roadway” nor “and the sensor data log is transmitted as part of a basic safety message;”

Ratnasingam_2017; however, makes obvious “converting a sensor data log generated by the autonomous vehicle into a temporal map, wherein the temporal map is modified with external data describing a geometry of a real-world roadway” (FIG. 19; col 8 lines 54 – 65: “… including an autonomous vehicle (fully autonomous or partly autonomous, a robot… a driver of a vehicle may include, but is not limited to, a human, an autonomous driving system, any computer based vehicle driving system or combination thereof…”; col 17 lines 29 – 55: “… data required to determine lane information depends on… updated road map at current time… a road condition may include… geometry of road… a road condition and a surrounding condition may be obtained from a camera device fitted in the vehicle or in the environment…”; col 18 lines 45 – 55: “… the lane change restrictions may be obtained from an updated road map according to current time… using a sensing device (non-limiting examples: a video camera, a device for capturing waves…”; col 19 lines 15 – 20: “… updated in the map database using the information on the sign board on the road side (either by using an appropriate data provided by these external systems may be include road conditions… the server may also have an appropriate database system (not shown) to store data (such as updated road map data… data about road condition… required to determine appropriate lane information for the vehicle to minimize travel time…”; col 36: “… the stored historical vehicle data may be used to… track navigation data over time… “).

Alberi_2008 and Pakdeetrakulwong_2014 and Atsom and Ratnasingam_2017 are analogous art because they are from the same field of endeavor called cars. Before the effective filing date would have been obvious to a person of ordinary skill in the art to combine Alberi_2008 and Ratnasingam_2017. The rationale for doing so would have been that Alberi_2008 teaches to have an autonomous vehicle capable of passing a vehicle in the lane of traffic (page 31 par 2: “… during testing of Odin’s passing capability, a disabled vehicle would be placed in Odin’s lane with the intention that Odin would pass it after waiting ten seconds…”) and Ratnasingam_2017 teaches a method/system/program for passing a vehicle in a lane of traffic in order to minimize travel time. Therefore it would have been obvious to combine Alberi_2008 and Ratnasingam_2017 for the benefit of passing vehicles that are blocking the lane of traffic and to minimize travel time to obtain the invention as specified in the claims.

Alberi_2008 and Pakdeetrakulwong_2014 and Atsom and Ratnasingam_2017 does not explicitly teach “and the sensor data log is transmitted as part of a basic safety message.”


CFR_2016; however, teaches Alberi_2008 and Pakdeetrakulwong_2014 and Atsom and Ratnasingam_2017 (3854: “… a new Federal Motor Vehicle Safety Standard (FMVSS), No. 150 to mandate vehicle-to-vehicle (V2V) communications… V2V Basic Safety Message (BSM) Contents…”;

page 3855: “… V2V communication performance requirements predicted on the use of on-board dedicated short range radio communication (DSRC) devices to transmit Basic Safety Messages (BSM) about a vheicle’s speed, heading, brake status, and other vehicle information to surrounding vehicles, and receive the same information from them…”; page 3857: “… DSRC unit in a vehicle sends out and receives “basic safety messages” (BSMs)… NHTSA proposes… BSM… SAE 2735 and SAE 2945…”; page 3878: “… NHTSA’s proposal would require that new light vehicles include vehicle-to-vehicle communication technology able to transmit standardized BSMs over DSRC as described in Section III.E…”)

Alberi_2008 and Pakdeetrakulwong_2014 and Atsom and Ratnasingam_2017 and CFR_2016 are analogous art because they are from the same field of endeavor called vehicles. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Alberi_2008 and CFR_2016. The rationale for doing so would have been that Alberi_2008 teaches vehicles that travel on raods and CFR_2016 propses to mandate Basic Safety Messages for vehicles that travel on roads.
Therefore it would have been obvious to combine Alberi_2008 and CFR_2016 for the benefit of increasing road safety to obtain the invention as specified in the claims.


Claim 9. The limitations of claim 9 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claims. Additionally Atsom teaches the additional limitations of “A system for improving a performance of a set of Advanced Driver Assistance Systems (“ADAS systems”) included in a vehicle design for an autonomous vehicle, the system comprising: a processor; and a non-transitory memory storing computer code which is operable, when executed by the 

Claim 17. The limitations of claim 17 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claims. Additionally Atsom teaches the additional limitations of “A computer program product for improving a performance of a set of Advanced Driver Assistance Systems (“ADAS systems”) included in a vehicle design for an autonomous vehicle, the computer program product comprising non-transitory memory storing computer-executable code that when executed by the processor, causes the processor to” (par 95: “computer readable storage medium…”; par 70: “…embodiments of the method and/or system… could be implemented by hardware, by software or by firmware or a combination thereof using an operating system…”)

Claims 10, 18. Alberi_2008 and Pakdeetrakulwong_2014 and Atsom and Ratnasingam_2017 and CFR_2016  teach all the limitations of claims  9, and 17 as outlined above. Alberi_2008 also teaches (10, 18) “Wherein the temporal map is generated using at least one of a sensor fusion technique or an interpolation technique” (Figure 2.3 teaches to use a combination of sensors).

Claims 11, 19. Alberi_2008 and Pakdeetrakulwong_2014 and Atsom and Ratnasingam_2017 and CFR_2016 teach all the limitations of claims 9, and 17 as outlined above. Alberi_2008 teaches “Wherein the sensor data log describes a relative position of the autonomous vehicle and one or more objects within a real-world roadway environment that includes the autonomous vehicle” (page 7 section 2.2: “Odin was equipped with… the vehicles sensor array consisted of… laser range finder… NovAtel Propak LB+GPS/INS system…”; page 46: “LIDAR’; Figure 5.2, 5.3, 6.2).

Claims 4, 12, 20. Alberi_2008 and Pakdeetrakulwong_2014 and Atsom and Ratnasingam_2017 and CFR_2016  teach all the limitations of claims 1, 9, and 17 as outlined above. Alberi_2008 teaches “Wherein the sensor data log describes an operation of the set of ADAS systems in response to one or more objects within a real-world driving scenario experienced by the autonomous vehicle, wherein the set of ADAS systems are included in the vehicle design such that they are present in the autonomous vehicle during the real-world driving scenario” (page 25: “… play back recorded data. Tartan’s simulator also had the ability to add virtual obstacles to real world environment during testing. In doing this, the vehicle was made to think there were obstacles in front…”; Figure 5.3)

Claims 5, 13. Alberi_2008 and Pakdeetrakulwong_2014 and Atsom and Ratnasingam_2017 and CFR_2016 teach all the limitations of claims 4, 12 as outlined above. Alberi_2008 teaches “Wherein the set of simulations virtually recreate the real-world driving scenario so that an operation of the one or more variations for the set of ADAS systems is determined and measured by the set of simulations” (page 25: “… different versions of the code could be run… in order to compare their performance…”).

Claims 7, 15. Alberi_2008 and Pakdeetrakulwong_2014 and Atsom and Ratnasingam_2017 and CFR_2016 teach all the limitations of claims 5, 17 as outlined above. Alberi_2008 teaches “wherein the autonomous vehicle is a highly autonomous vehicle (HAV) and the vehicle model data describes a vehicle design for the HAV and the ADAS model data describes one or more variants for the set of ADAS systems included in the vehicle design for the HAV” (page 3: “… fully autonomous vehicle… “; page 25: “… CarOLO used their simulator to test new software implementations before adding them to the vehicle… different versions of code could be run from the same starting point, running the same mission file, in order to compare performance…”; page 40: “… it was difficult to spot problems in the software in real the simulator displayed Odin’s vehicle model…” page 50: “… a simulated vehicle model should all be implemented in simulation…” Page 50: “… software changes can be tested in the simulator first to validate a minimal level of operation…”).

(2). Claims 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Alberi_2008 and Pakdeetrakulwong_2014 and Atsom and Ratnasingam_2017 and CFR_2016 in view of Coyle_2016 (Identification of Autonomous Service Vehicle Requirements, Final Report June 2016 Florida Department of Transportation).

Claims 8, 16. Alberi_2008 and Pakdeetrakulwong_2014 and Atsom and Ratnasingam_2017 and CFR_2016 teach all the limitations of claims 5, 17 as outlined above. Alberi_2008 teaches ““Further comprising  the set of simulations to ensure that the driving scenarios included in the set of simulations  recreate the real-world driving scenario described by the sensor data log” (page 22: “… story cards… much of the testing was also done on the simulator…”; page 23: “…replay a log file… “; page 24: “… simulator replay data from the Urban Challenge…”; page 25 Figure 5.3  and “…. Play back recorded data… real world environment during testing…”; page 40: “… replaying real world tests to view the data…”; 

 Alberi_2008 and Pakdeetrakulwong_2014 and Atsom and Ratnasingam_2017 and CFR_2016 do not explicitly teach “analyzing” to ensure a the simulation “substantially” recreate the real world.

Coyle_2016; however, teaches “analyzing” sensor data to ensure it can “substantially” recreate the real world by ensuring a minimum fidelity (abstract: “… manual and automated post-processing methods 

Alberi_2008 and Pakdeetrakulwong_2014 and Atsom and Ratnasingam_2017 and CFR_2016 and Coyle_2016 are analogous art because they are from the same field of endeavor called data. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Alberi_2008 and Coyle_2016. The rationale for doing so would have been that Alberi_2008 teaches to have sensor log data for autonomous vehicles and to use this sensor data in siulations and Coyle_2016 teaches to analyze sensor data to ensure the sensor data has a minimum fidelity to allow the autonomous vehicle to accomplish its task. Therefore it would have been obvious to combine Alberi_2008 and Coyle_2016 for the benefit of ensuring that the simulation based upon recorded real world sensor data has sufficient fidelity to allow the vehicle to accomplish its task to obtain the invention as specified in the claims.

(3). Claims 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Alberi_2008 and Pakdeetrakulwong_2014 and Atsom and Ratnasingam_2017 and CFR_2016 in view of Chidamber_1994 (A metrics Suite for Object Oriented Design, IEEE Transactions on Software Engineering, VOL. 20, No. 6, JUNE 1884).

Claims 6, 14. Alberi_2008 and Pakdeetrakulwong_2014 and Atsom and Ratnasingam_2017 and CFR_2016  teach all the limitations of claims 5, 17 as outlined above. Alberi_2008 “Wherein the review data describes the operation of the set of ADAS systems that are present in the autonomous vehicle during the real-world driving scenario relative to the operations of the one or more variations for the set of ADAS systems included in the vehicle design for the autonomous vehicle” (page 25: “….CarOLO… different versions of code could be run… in order to compare their performance…”).

Chidamber_1994 “quantitatively describes the operation” of software (abstract: metrics… six design metrics…”; introduction: “… software measures, or metrics…”).

Alberi_2008 and Chidamber_1994 are analogous art because they are from the same field of endeavor called software. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Alberi_2008 and Chidamber_1994.
The rationale for doing so would have been that Alberi_2008 teaches to make software and Chidamber_1994 teaches to use meterics to improve the process. Therefore it would have been obvious to combine Alberi_2008 and Chidamber_1994 for the benefit of having metrics to improve the software design process to obtain the invention as specified in the claims.

(3). Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Alberi_2008 and Pakdeetrakulwong_2014 and Atsom and Ratnasingam_2017 in view of  and CFR_2016 in view of Levinson_2007 (“Map-Based Precision Vehicle Localization in Urban Environments,” in Robotics Science and Systems, 2007)


Claims 2 Alberi_2008 and Pakdeetrakulwong_2014 and Atsom and Ratnasingam_2017 and CFR_2016  teach all the limitations of claim 1 as outlined above. Alberi_2008 and Pakdeetrakulwong_2014 and Atsom and Ratnasingam_2017 and CFR_2016 does not explicitly teach “Wherein the temporal map is generated using an interpolation technique.” 


Levinson_2007; however, “Wherein the temporal map is generated using an interpolation technique” (page 4 section F paragraph 2: “…. when rendering a map…smoothly interpolated polygons whose vertices are based on the distance and intensities returned by the three lasers as the robot traverses its trajectory…” The robot is an autonomous vehicle (abstract: “… urban navigation application (e.g., autonomous navigation… systems)…”; page 1: “… an autonomous robot to stay in a lane… 2004 DARPA Grand Challenge…. LIDAR sensor to localize relative to this map…”).

Alberi_2008 and Levinson_2007are analogous art because they are from the same field of endeavor called vehicles. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Alberi_2008 and Levinson_2007 The rationale for doing so would have been that Alberi_2008 teaches to make maps for autonomous vehicles and  Levinson_2007 teaches to use a fusion of sensors (three LIDAR) and to use interpolation to build a map because it is fast in real-time. Therefore it would have been obvious to combine Alberi_2008 and Levinson_2007 for the benefit of building maps in real-time to obtain the invention as specified in the claims.


(4). Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Alberi_2008 and Pakdeetrakulwong_2014 and Atsom and Ratnasingam_2017 in view of  and CFR_2016 in view of SMITH_2011 (Investigation of the Implementation of a Probe-Vehicle Based Pavement Roughness Estimation System prepared by University of Virginia dated August 2011).


Claim 3 Alberi_2008 and Pakdeetrakulwong_2014 and Atsom and Ratnasingam_2017 and CFR_2016 teach all the limitations of claim 1 outlined above. Alberi_2008 and Pakdeetrakulwong_2014 and Atsom and Ratnasingam_2017 and CFR_2016 does not explicitly teach “Wherein the sensor data log describes a position of different objects within a real-world roadway environment that includes the autonomous vehicle over a series of times and coefficients of friction describing objects within the real-world roadway environment over time.”

SMITH_2011; however, makes obvious “Wherein the sensor data log describes a position of different objects within a real-world roadway environment that includes the autonomous vehicle over a series of times and coefficients of friction describing objects within the real-world roadway environment over time” (pages 18 -20. Page 18 teaches J2735 is an SAE standard and is part of V2V and at page 19 that ‘according to J2735 standard message set is the basic safety message (BSM)” and that “BSM contains data from vehicle sensors at an instant in time, and includes information on vehicle position, speed and acceleration, yaw rate, brake status, and vehicle specifications” and that “BSM is broadcast every 0.1 seconds” and “probe data consists of 43 data elements, including… coefficient of friction…” and that “probe data is generated on a recurring basis, and may be triggered according to a pre-determined time interval.”).

Alberi_2008 and SMITH_2011 are analogous art because they are from the same field of endeavor called vehicles. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Alberi_2008 and SMITH_2011
The rationale for doing so would have been that Alberi_2008 teaches to have vehicles traveling on roads. SMITH_2011 teaches that there is a SAE J2735 standard for vehicle safety which sends vehicle sensor information including coefficient of friction.
Therefore it would have been obvious to combine Alberi_2008 and SMITH_2011 for the benefit of following and industry standard and sharing safety information to obtain the invention as specified in the claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/Primary Examiner, Art Unit 2127